DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 06/03/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-7 and 9-20 under 35 U.S.C. 103 as being unpatentable over Sasabe et al. (JP 2018-035135 A) as set forth in the Non-Final Rejection filed 03/07/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Miyata et al. (WO 2016/181846 A1) as set forth in the Non-Final Rejection filed 03/07/22 is herein amended due to the Applicant’s amendments.

5.	The rejection of Claims 1-6, 9-11, and 13-20 under 35 U.S.C. 103 as being unpatentable over Miyata et al. (WO 2016/181846 A1) as set forth in the Non-Final Rejection filed 03/07/22 is overcome by the Applicant’s amendments.

Examiner’s Note
6.	The Office has relied upon national phase publication US 2018/0170914 A1 as the English equivalent of WIPO publication WO 2016/181846 A1 (herein referred to as “Miyata et al.”).

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-6, 9-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata et al. (WO 2016/181846 A1).
	Miyata et al. discloses the following compound:

    PNG
    media_image1.png
    194
    383
    media_image1.png
    Greyscale

(page 43) such that T1 = single bond, A1-2 = C6 carbocyclic group (benzene), b1-2 = 0, a1 = 1, L1 = single bond, b3 = 0, c1 = 1, R7 = substituted C5 heteroaryl group (cyano-substituted pyridyl), and R4-6 = hydrogen of Applicant’s Formula 2; b14 = b24 = 0 of Applicant’s Formula 3-7; b3 = 0 and c1 = 1 of Applicant’s Formula 6-2; b33 = 1 of Applicant’s Formula 7-18.  
Miyata et al. further discloses an organic electroluminescent (EL) device (organic light-emitting device) comprises the following layers (in this order):  anode, hole-injecting, hole-transporting layer, electron-blocking layer, light-emitting layer, hole-blocking layer, electron-transporting layer, electron-injecting layer, and cathode ([0316]); its inventive compounds comprise the light-emitting layer in combination with host material and a phosphorescent compound (dopant material) for the emission of blue light ([0061], [0338], [0354]).  Its inventive compounds can also comprise the hole-blocking layer ([0204], [0243]); host materials include the following:

    PNG
    media_image2.png
    204
    393
    media_image2.png
    Greyscale

(second compound) (page 144) such that Ar11-12 = Formula 11 (with A21 = single bond, e1-2 = 0, and rings CY1-2 = benzene) d1 = 1, and L11 = dibenzofuranylene of Applicant’s Formula H-1; Ar11-12 = Applicant’s Formula 11-7 (with e14 = e24 = 0).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (WO 2016/181846 A1).
	Regarding Claims 7 and 12, Miyata et al. discloses the condensed cyclic compound of Claim 1 as shown above in the 35 U.S.C. 102(a)(1) rejection; the compound is shown below:  

    PNG
    media_image1.png
    194
    383
    media_image1.png
    Greyscale

(page 43).  Miyata et al. discloses that its inventive compounds are of the following form:

    PNG
    media_image3.png
    132
    148
    media_image3.png
    Greyscale

([0029]) where Z1-6 = hydrogen, deuterium, electron-donating group D, or electron-withdrawing group A (only) ([0031]); electron-donating group D includes optionally substituted electron-donating heterocyclic groups such as carbazolyl, while electron-withdrawing group A includes optionally substituted electron-withdrawing heterocyclic groups such as pyridyl ([0034]-[0035], [0176], [0184]).  Configurations include the following:

    PNG
    media_image4.png
    122
    107
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    91
    117
    media_image5.png
    Greyscale

(page 15) where D1-5 and A1-5 = independently electron-donating group D and electron-withdrawing group A, respectively ([0193]-[0194]).  However, Miyata et al. does not explicitly disclose any of the compounds as recited by the Applicant, particularly in regards to the nature R4-7 of Formula 2.  Nevertheless, it would have been obvious to modify compound T-180 as disclosed by Miyata et al. (above) such that it corresponds to 46 as recited by the Applicant in Claim 12 (i.e., with R4-7 = hydrogen of Applicant’s Formula 2).  The motivation is provided by the fact that the modification merely involves the exchange of one group (cyano-substituted pyridyl) for a functional equivalent (hydrogen) selected from a highly finite list and easily envisioned from the scope of Miyata et al.’s general formula as well as its possible configurations (above), thus rendering the production predictable with a reasonable expectation of success.

	Regarding Claim 8, Miyata et al. discloses that the electron-donating group D includes optionally substituted electron-donating heterocyclic groups such as carbazolyl ([0176]); substituents include alkyl groups ([0174]).  Specific examples of such electron-donating D groups are shown below:

    PNG
    media_image6.png
    138
    404
    media_image6.png
    Greyscale

(page 124).  However, Miyata et al. does not explicitly disclose the compound as recited by the Applicant, particularly in regards to the nature of R14 and R24 of Applicant’s Formula 3(1).  Nevertheless, it would have been obvious to modify compound T-180 as disclosed by Miyata et al. (above) such that R12-13 = R15 = R22-23 = R25 = hydrogen and R14 = R24 = C4 alkyl group (t-butyl) of Applicant’s Formula 3(1).  The motivation is provided by the fact that the modification merely involves the exchange of one substituent group (N-carbazolyl) for a functional equivalent (di-t-butylcarbazolyl) which is easily envisioned from the scope of Miyata et al.’s general formula (as well as disclosure of possible carbazole-based electron-donating D groups), thus rendering the production predictable with a reasonable expectation of success.

Response to Arguments
12.	Applicant’s arguments on pages 60-63 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786